Upon review of the parties briefs and the record of proceedings before Deputy Commissioner Jones, and after hearing arguments of counsel, the Full Commission has determined that this case should be REMANDED for an evidentiary hearing in order to allow the parties to introduce into the record evidence, including oral testimony, deemed pertinent to the issue of plaintiffs partial wage loss since 22 August 1995.
Accordingly, it is hereby ORDERED that this case is REMANDED to a deputy commissioner solely for the taking of additional evidence on the issue of plaintiffs partial wage loss. The proceeding shall be transcribed and a transcript prepared for review by the Full Commission. The Full Commission retains jurisdiction for the purpose of rendering a decision in the case.
Nothing in this Order shall preclude the parties from filing stipulations in this case in lieu of an evidentiary hearing.
This the ___ day of May 2001.
                                   S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
  S/______________ RENE C. RIGGSBEE COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER
LKM/mhb